¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered the petition for review and supplemental petition for review at its November 27, 2018, Motion Calendar. The Department unanimously agreed that in light of 2018 amendments to the statutes governing legal financial obligations and this court's decision in State v. Ramirez , 191 Wn.2d 732, 426 P.3d 714 (2018), the Petitioner as an indigent offender may not be made to pay the $200 filing fee, and interest on any nonrestitution legal financial obligations may not accrue interest from the effective date of the 2018 amendments, July 7, 2018. RCW 10.82.090(1) ; RCW 36.18.020(2)(h). The Department therefore unanimously agreed that the supplemental petition for review should be granted. The Department also unanimously agreed that the petition for review raises no issue that merits this court's consideration. Accordingly,
¶ 2 IT IS ORDERED:
¶ 3 That the petition for review filed on June 29, 2018, is denied. The supplemental petition for review is granted and the case is *276remanded to the trial court to amend the judgement and sentence to strike the $200 filing fee and to state that nonrestitution legal financial obligations will not accrue interest from July 7, 2018.
For the Court
/s/ Fairhurst, C.J.
CHIEF JUSTICE